United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                      July 28, 2006

                                          Before

                            Hon. JOHN L. COFFEY, Circuit Judge

                            Hon. FRANK H. EASTERBROOK, Circuit Judge

                            Hon. TERRENCE T. EVANS, Circuit Judge


No. 05-1210

United States of America,                          Appeal from the United States
      Plaintiff-Appellee,                          District Court for the Northern District of
                                                   Illinois, Eastern Division.
       v.
                                                   No. 04 CR 31
Edward Birk,
     Defendants-Appellees.                         Amy St. Eve,
                                                   Judge.


                                       ORDER

      The slip opinion issued in the above-entitled cause on July 11, 2006, is amended as
follows:

       Page 1: The sentence: “On appeal, Birk argues that he was denied a fair trial and
due process of law when the government’s witness testified that Birk had a “very violent
and extensive” criminal background and that he was denied the effective assistance of
counsel when his trial attorney failed to object to this testimony.”; is hereby amended to
read as follows:

“On appeal, Birk argues that he was denied a fair trial and due process of law when the
government’s witness testified that Birk had a “very violent and extensive” criminal
background.”;
      Page 8: Part II. Issues, which reads: “On appeal, Birk argues that he was denied a
                                                                                   Page 2

fair trial and due process of law when the government's witness informed the jury that
Birk had a “very violent and extensive” criminal background, that he was denied the
effective assistance of counsel based on his trial attorney's failure to object to the
testimony of the government witness that Birk had a “very violent and extensive”
criminal background, and that the district court erred in imposing a two level
enhancement on Birk's base offense level under U.S.S.G. § 2K2.1(b)(1)(A) upon finding
that the offense and relevant conduct included Birk's involvement with four firearms.”; is
hereby amended to read as follows:

“On appeal, Birk argues that he was denied a fair trial and due process of law when the
government's witness informed the jury that Birk had a “very violent and extensive”
criminal background and that the district court erred in imposing a two level enhancement
on Birk's base offense level under U.S.S.G. § 2K2.1(b)(1)(A) upon finding that the
offense and relevant conduct included Birk's involvement with four firearms.”;

       Page 11-12: Part III.B. of the opinion entitled “Ineffective Assistance of Counsel”
is redacted in its entirety; and

       Page 12: Part III.C. of the opinion entitled “Sentence Enhancements” is amended
to read “B. Sentence Enhancements.”